FILED
                             NOT FOR PUBLICATION                             JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FERNANDO TECONTERO                               No. 07-71569
HERNANDEZ,
                                                 Agency No. A077-288-959
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Fernando Tecontero Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law. Montero-Martinez v. Ashcroft, 277
F.3d 1137, 1145 (9th Cir. 2002). We deny the petition for review.

      The BIA correctly determined that Tecontero Hernandez was statutorily

ineligible for adjustment of status because there was no immigrant visa

immediately available to him. See 8 U.S.C. § 1255(i)(2).

      In his opening brief, Tecontero Hernandez fails to address, and therefore has

waived any challenge to, the BIA’s determination that he is ineligible for

cancellation of removal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not specifically raised and argued in a party’s opening brief are

waived).

      Tecontero Hernandez’s remaining contentions are not persuasive.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-71569